Title: Robert R. Livingston to the American Peace Commissioners, 28 May 1783
From: Livingston, Robert R.
To: Adams, John,Franklin, Benjamin,Jay, John



(Copy)
No: 3.
Gentlemen,
Philadelphia. 28th. May. 1783

By the direction of Congress, contained in the enclosd resolutions, I have the honor to transmit you the Correspondence between General Washington & Sir Guy Carlton, together with minutes of their Conference, when, in pursuance of the invitation of the first, they met in Orange-County. Nothing can be a more direct violation of the 7th: Article of the Provisional Treaty, than sending off the Slaves, under pretence that their Proclamation had set them free, as if a British General had, either by their laws, or those of nations, a right by Proclamation to deprive any man whatever of property: They may with much more propriety pretend to re-establish every of their Adherents in all the Rights they had before the war, since they have engaged so to do, and the People, with whom they made these engagements, were capable of entering into them, which Slaves were not—or even, if they were, the promise made to them must be under the same limitations with those made to their other Adherents in this Country, & amounts to nothing more than this, make yourselves Free, and we will protect you in that freedom as long as we can. The Articles imply that they were no longer able to protect them. You will be pleased to remonstrate on this Subject, and inform Congress of the Effect of your Representations—
We have been much embarassed by our not having a line from you since the Provisional Articles took effect, nor being at all acquainted with the progress of the Definitive Treaty, ‘tho’ the earliest information on this Subject becomes very important. Congress, after some hesitation, have ventured to hope, that it will meet with no obstructions, & have accordingly discharged, by the enclosed Resolutions, a very considerable part of their army upon those principles of Œconomy which extreme necessity dictated— As scarce a week passes without several arrivals from France, Congress complain, with some reason of your Silence: for my own part, I could wish that you would, severally, impose upon your selves the task of writing weekly, & sending your letters to Mr: Barclay— As you are possessed of Cyphers there can be no hazard in this where the Subject of your Correspondence requires Secrecy—
I am, Gentlemen, with the greatest respect & Esteem, / Your Most Obedt: humle: servant,
(signed) R. R. Livingston.

